Citation Nr: 1019892	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder, to include glaucoma.  







ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from October 1951 to 
October 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  Congenital or developmental "defects" automatically 
rebut the presumption of soundness and are therefore 
considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  But service connection is generally 
precluded by regulation for such "defects", including 
refractive error of the eye, because they are not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry 
v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); 
Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel 
draws on medical authorities and case law from other federal 
jurisdictions and concludes that a defect differs from a 
disease in that a defect is "more or less stationary in 
nature", while a disease is "capable of improving or 
deteriorating."  See VAOPGCPREC 82-90 at para. 2.

In this regard, the presumption of soundness does not apply 
to congenital defects because such defects "are not diseases 
or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 
1111.  See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. 
App. at 397; Terry, 340 F.3d at 1385-86 (holding that the 
presumption of soundness does not apply to congenital 
defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that a non-disease or non-injury entity such as a congenital 
defect is "not the type of disease- or injury-related defect 
to which the presumption of soundness can apply").  However, 
a congenital defect, such as refractive error, can still be 
subject to superimposed disease or injury.  VAOPGCPREC 82-90.  
If such superimposed disease or injury does occur, service 
connection may be warranted for the resulting disability.  
Id. 

In the present case, the Veteran contends that his current 
eye problems including glaucoma began in service or 
preexisted service but were aggravated therein.  See March 
2008 claim; April 2009 Notice of Disagreement (NOD); November 
2009 Substantive Appeal.  Service treatment records (STRs) 
document the Veteran's  reports of preexisting eye problems 
at his August 1951 induction examination.  However, upon 
objective examination at induction, no significant eye 
abnormalities were noted.  Uncorrected distant vision in both 
eyes was at 20/20.  The presumption of soundness attaches 
only where there has been an induction examination during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).  In this case, no eye 
disability was specifically "noted" at entry.  

However, latter STRs include a January 1953 treatment letter 
and a January 1953 ophthalmologic examination.  These STRs 
reveal that the Veteran reported visual disturbances for the 
past six to eight months.  Diplopia and pain in both eyes 
were documented.  He was diagnosed with "refraction."  
Notably, refractive error is generally considered to be a 
"defect" within the meaning of applicable legislation that 
by its very nature preexists service, with service connection 
generally precluded.  38 C.F.R. §§ 3.303(c).  Uncorrected 
distant vision in both eyes was still at 20/20, but glasses 
were recommended.  Upon separation in October 1953, no 
further problems were reported or observed, although 
apparently the visual testing performed was limited in scope.  
Again, uncorrected distant vision in both eyes was still at 
20/20 at separation.

Post-service, VA treatment records dated from 2003 to 2008 
reveal diagnoses and treatment for primary open-angle 
glaucoma, a right eye cataract, and refractive error.  It was 
noted in a November 2007 VA treatment record that the Veteran 
has diabetes mellitus.  It was also noted that the Veteran 
sustained a post-service injury to right eye more than 20 
years earlier.  His vision appears to have worsened since his 
separation from service in 1953.    

Based on the evidence above, before addressing the merits of 
the eye disorder claim, the Board finds that additional 
development of the evidence is required.

First, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current eye disorders.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  Specifically, the VA examiner 
should determine whether any current eye disorder was 
incurred during service or was aggravated beyond its normal 
progression during service, or whether a preexisting 
"defect" was subject to superimposed disease or injury 
during service.  

Second, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this 
regard, the April 2008 VCAA letter is insufficient as to 
notifying the Veteran of the types of lay or medical evidence 
that are necessary to substantiate his service connection for 
an eye disorder claim based on aggravation of a disorder 
which preexisted his military service.  In other words, it 
did not adequately discuss the first element of VCAA notice 
since an eye disorder may have preexisted service in the 
present case.  Therefore, a remand to the RO is required for 
a new VCCA letter in order to correct this deficiency.      

Third, an August 2003 VA treatment record documented that the 
Veteran underwent a retinal examination in June 2003 at the 
VA Medical Center (VAMC) in San Juan, Puerto Rico.  However, 
this retinal examination is not present in the claims folder.  
Moreover, the Veteran's VA treatment records on file only 
date to March 2008, over two years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.	Furnish to the Veteran a corrective 
VCAA letter that includes the first 
element notice regarding the 
information or lay or medical evidence 
that is necessary to substantiate his 
claim for service connection for an eye 
disorder based on aggravation of a 
disorder that may have preexisted his 
military service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

2.	Secure a copy of a missing VA retinal 
examination dated in June 2003 from the 
VAMC in San Juan, Puerto Rico, and 
associate it with the claims folder.  See 
August 2003 VA primary care note for 
description.  Then contact the Veteran to 
ascertain where he has had any additional 
relevant treatment at a VA facility since 
March 2008.  Then obtain the records of 
any relevant medical treatment after 
March 2008, including records from the 
VAMC in San Juan, Puerto Rico.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	After this development is completed, 
schedule the Veteran for a VA eye 
examination with the appropriate 
physician to determine the nature and 
etiology of his current eye 
disorder(s).  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on an 
interview and eye examination of the 
Veteran, as well as a review of all the 
evidence in the claims folder, the 
examiner should specifically provide an 
opinion as to the following questions: 

(a)	Did the Veteran have a 
congenital eye defect, such as 
refractive error, prior to 
entering military service in 
October 1951?  Under VA law, a 
defect differs from a disease in 
that the defect is considered 
"more or less stationary in 
nature", while a disease is 
"capable of improving or 
deteriorating."  

(b)	If the Veteran had a 
congenital eye defect such as 
refractive error prior to 
service, did the Veteran 
experience a superimposed 
disease or injury to the eyes 
during service which resulted in 
additional disability?  

(c)	Did the Veteran have an eye 
disease, as opposed to a defect, 
prior to entering military 
service in October 1951, i.e., a 
preexisting disability?

(d)	If he had an eye disease 
that preexisted service, did 
this condition permanently 
increase in severity during his 
military service from October 
1951 to October 1953?

(e)	If there was a measurable 
increase in severity of a 
preexisting eye disease during 
service, is this permanent 
increase in severity due to the 
natural progression of the 
condition?

(f)	Is it at least as likely as 
not (50 percent or more 
probable) that any current eye 
disorder, to include glaucoma, 
first manifest itself during 
service or within one year of 
service, or is otherwise 
directly related to the Veteran' 
military service?  In making 
this determination, see white 
folder containing complete STRs.  

		The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.

4.	Then readjudicate the claim in light of 
the additional evidence.  If this claim 
is not granted to the Veteran's 
satisfaction, send him a Supplemental 
Statement of the Case (SSOC) and give 
him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



